Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
Claims 1 and 8 have been newly amended. Claims 17 and 20 remain canceled. 
Claims 1-16 and 18-19 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments dated 02/08/2022 are persuasive. Specifically, the prior art of record, whether taken singularly or in reasonable combination, does not teach or disclose identifying a first server corresponding to the identified post payment service, wherein the first server provides a first unmanned chatting service to the electronic device; establishing a first communication link based on transmitting a first connection request message to the first server; displaying a first user interface for communicating with the first server, wherein the first user interface includes at least one of message by the first unmanned chatting service; identifying a second server by analyzing a text among the at least one of messages displayed via the first user interface, wherein the text is related to a second unmanned chatting service provided from the second server in the context of the claim(s) as a whole. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Prendki (US 2018/0218372 A1) describes a post-purchase user monitoring system including chat analysis. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453